DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-12, filed October 7, 2021, have been fully considered and are persuasive.  The rejections of claims 1-11, 13-15, 17-18, and 20-21 have been withdrawn.
Allowable Subject Matter
Claims 1-11, 13-15, 17-18, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a system for detecting concealed objects alongside or within a human or animal body, the system comprising: a measurement device configured to determine a first property associated with a dimension of the human or animal body oriented along the first direction by measuring a parameter, other than the ionizing radiation, that is transmitted and received along the first direction as the human or animal body enters the walk-through support structure and before the radiation source provides ionizing radiation to the human or animal body; and a controller configured to cause the radiation dose provided to the body by the radiation source to be controlled based at least on the first property previously determined by the measurement device, as claimed in claim 1.  Claims 2-11 and 13-15 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a method comprising: determining at least one property associated with a dimension of the human or animal body to inspect upon entry to the walk-through support structure, the dimension oriented along a first direction, the at least one property determined by measuring a parameter, other than ionizing radiation, that is transmitted and received along the first direction and causing a radiation dose to be provided to the body by ionizing radiation transmitted in the first direction, the ionizing radiation controlled based on the at least one property previously determined, as claimed in claim 17.  Claims 18 and 20 are allowed by virtue of their dependency on claim 17.
	Prior art fails to disclose a system for detecting concealed objects alongside or within a human or animal body, the system comprising: a measurement device configured to determine a first property associated with a dimension of the body oriented along a second direction orthogonal to the first direction, the measurement device configured to determine the first property by measuring a parameter, other than the ionizing radiation, that is transmitted and received along the second direction as the human or animal body enters the walk-through support structure and before the radiation source provides ionizing radiation to the human or animal body; a controller configured to cause the radiation dose provided to the body by the radiation source to be controlled based at least on the first property previously determined by the measurement device, as claimed in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



November 19, 2021